IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

JOYCE LEATH BURTON,
                                                      No. 68434-5-1
      Respondent/Cross Appellant,
                                                      DIVISION ONE
             v.

                                                      UNPUBLISHED OPINION
JANICE BECKER, aka JANNY BECKER,
and the marital community of JANICE
BECKER and JOHN DOE BECKER; and
AFFILIATED MENTAL HEALTH
PROGRAMS, INC.,
                                                                              ro

      Appellants/Cross Respondents.                   FILED: August 12, 2013s.
                                                                              KQ


      Appelwick, J. — During the 60 day period between Burton's notice of termination

and the effective date of her termination, Burton provided mental health treatment to

former AMHP clients.    AMHP withheld its severance payments based on Burton's

breach of her duty of loyalty. The trial court determined that Burton breached her duty

of loyalty, but nevertheless ordered AMHP to pay her salary, offset by payments she

received from clients and unemployment benefits. AMHP argues that salary forfeiture is

the exclusive remedy for an agent's breach of loyalty and that Burton tortiously

interfered with its business expectancies. Burton argues that the actions leading to her

breach of loyalty were justified by public policy considerations, that the trial court

miscalculated her damages, and that she should have been able to obtain double

damages and to pursue a claim against AMHP's president individually. The trial court

improperly offset Burton's salary by the amount of unemployment benefits she received

during her severance period. We otherwise affirm.
No. 68434-5-1/2




                                         FACTS


      Affiliated   Mental   Health   Programs   Inc.   (AMHP)   provides   mental    health

counseling services to individuals with chronic and serious mental health issues. Joyce

Burton worked for AMHP from 2004 to 2009. From January 2007 forward, she served

as AMHP's director. As director, Burton was responsible for the company's financial

performance and stability. She also maintained a counseling caseload.

      When she accepted the director position, Burton signed an employment contract

that explained the procedure for termination:

      AMHP may terminate this agreement with 60 days notice and with due
      cause and upon payment of compensation due to the Director for services
       rendered to the date of termination.

The agreement also included a noncompetition provision:

      The Director promises not to approach or solicit from AMHP clients on
      whose behalf Director has done any work pursuant to this contract for a
      period of three years from the date of the Director's completion of the work
      for the agency.

In July 2013, AMHP decided to terminate Burton on the basis of poor financial

performance, and a poor management style. It contended that she was insensitive to

staff members and communicated in a disrespectful manner.           AMHP's owner and

president, Janice Becker, gave Burton notice of termination on July 13. In a termination

letter, she informed Burton that she would receive 60 days of pay and that she should

not work during those final days of her employment:

       You will be paid as provided in the Agreement through your termination
       date [September 11, 2009]. However, you will not be required to render
       any services to AMHP during these final 60 days of your employment,
       other than answering brief phone calls if we have questions about matters
       you have handled or become familiar with during your employment here.
No. 68434-5-1/3




      Becker also told Burton not to contact her existing clients. Nevertheless, Burton

had contact with at least three clients after she was given notice of termination,

beginning within one to two weeks of the termination letter.

      On July 21, Becker warned Burton to stop talking to clients:

      I am even more disturbed to learn that you have improperly been
      contacting AMHP clients. Since we are not asking you to perform work
      duties at this point, there is no valid reason for you to be contacting any
      AMHP clients. You are no longer authorized to act on behalf of AMHP or
      to suggest to anyone that you are doing so. But until your termination
      date, you still have a duty of loyalty to AMHP, and it is unlawful for you to
      divert clients away from the agency.         You have also promised, in
      Paragraph 10 of your Agreement for Professional Services, "not to
      approach or solicit from AMHP clients on whose behalf Director has
      done any work pursuant to this contract for a period of three years
      from the date of the Director's completion of the work for the
      agency."      By contacting and approaching AMHP clients, you are
      breaching your contract with AMHP.

      You must immediately stop contacting AMHP clients. If you continue to do
      so, AMHP will take legal action against you, and will seek all remedies
      available to the agency under the contract and the law, including payment
      of money damages based on any reduction in the agency's case load
      resulting from your improper contacts with agency clients. In addition, if
      you continue to approach agency clients, then you will be in material
      breach of your contract, AMHP will no longer be obligated to continue
      paying your salary and benefits through the termination date, and AMHP
      will stop making those payments.

On July 24, AMHP's lawyer sent a letter to Burton's lawyer:

      AMHP's position in this matter is straightforward.       As an employee of
      AMHP, Ms. Burton continues to have a duty of loyalty to the agency
      through at least her termination date in September. In addition, the
      Agreement for Professional Services she signed broadly states that she
      cannot "approach or solicit" AMHP clients for a period of three years.
      Nevertheless, since the day AMHP notified her of its intent to terminate
      her employment, she has improperly contacted AMHP clients, including
      Redacted who has now told AMHP that she will be seeing Ms. Burton
       rather than AMHP. Please understand that AMHP is very serious about
      taking legal action against Ms. Burton, as well as discontinuing payment of
      her salary, if she continues to violate her legal obligations.
No. 68434-5-1/4




       AMHP sent Burton another letter on August 11, informing her that she forfeited

any right to further salary or benefits:

       In spite of my warning to you in [the July 21] letter, you have continued to
       see AMHP clients on your own, and are diverting payments from those
       clients to yourself for your own financial gain. . . . This is a breach of your
       duty of loyalty to AMHP, as well as a breach of your Agreement for
       Professional Services.


       Because of these breaches, you have forfeited any right under that
       agreement to payment of additional salary and benefits. You cannot take
       AMHP's clients and pocket the proceeds, and still expect to continue
       receiving a salary from AMHP.

AMHP sent checks for Burton's salary through July 13, plus a payout of accrued but

unused vacation. It informed her that it had paid for health and dental benefits through

July 31, and gave instructions for Burton to begin paying for her own benefits.

       Burton contended she did some counseling for free during the 60 day period, but

also acknowledged she received and kept $1,125 from clients during that stretch. She

directed the clients to send payment directly to her instead of to AMHP.                 While

counseling the clients, she did not instruct them to formally terminate their relationship

with AMHP, even though she knew the clients had signed an agreement with AMHP

that required them to do so.

       Burton sued AMHP and Becker personally, alleging that AMHP fired her without

due cause, that AMHP breached its duties to her by discontinuing her salary and

benefits, and that AMHP improperly used Burton's image on its website. AMHP denied

liability and counterclaimed for breach of the employment contract's noncompetition

provision, breach of the duty of loyalty, and tortious interference with a contractual or

business relationship. Before trial began, AMHP withdrew its claim for breach of the
No. 68434-5-1/5




noncompetition provision.     During trial, the court dismissed Burton's claims against

Becker as an individual and her claim that AMHP improperly used her image.

      The trial court concluded that AMHP had due cause to terminate Burton. But, it

found that all the clients Burton continued to see unilaterally sought her out, and she did

not solicit or approach them. It ordered AMHP to pay Burton her withheld salary. It

ultimately ordered AMHP to pay $6,259. That amount includes $10,500 for Burton's

salary, $962 in medical expenses she incurred while she did not have benefits, and

$230 in costs, but is offset against $3,558 she received in unemployment benefits,

$1,125 in payments she received from clients during the 60-day severance period, and

$750 in sanctions. As described more fully below, there is ambiguity in the trial court's

findings and conclusions concerning AMHP's counterclaims for breach of the duty of

loyalty and tortious interference. It appears that the trial court found Burton breached

her duty of loyalty, but did not commit tortious interference.

       AMHP appeals and Burton cross appeals.

                                       DISCUSSION

       AMHP argues that Burton breached her duty of loyalty, that the mandatory

remedy for a breach is forfeiture of her entire salary, and that the trial court erred by not

concluding that Burton tortiously interfered with AMHP's business expectancies. Burton

claims on cross appeal that the trial court should have found that her breach was

excused by public policy considerations, that the trial court incorrectly calculated

damages, and that she is entitled to double damages and to pursue Becker personally

because AMHP willfully withheld wages.
No. 68434-5-1/6




I.    Duty of Loyalty

      Burton's employment contract contained a noncompetition provision that required

her not to "approach" or "solicit" any former clients for three years after leaving AMHP.

But, AMHP did not pursue a claim for breach of that provision.        Indeed, it appears

Burton did not "approach" or "solicit" any former clients. Although Burton continued to

see a few former AMHP clients, the trial court found that those clients sought her out,

had a close and long-held relationship with Burton, were not interested in disrupting that

relationship, and would not have stayed with AMHP after Burton left.1 Thus, instead of

pursuing a claim for breach of the noncompetition provision, AMHP asserted a breach

of the common law duty of loyalty.

      The specific duty AMHP relies upon stems from Kieburtz & Associates. Inc. v.

Rehn. 68 Wn. App. 260, 265-66, 842 P.2d 985 (1992). In that case, we concluded that

an implicit duty not to compete may exist even in the absence of a specific contractual

duty of noncompetition. ]d. In doing so, we outlined the rule provided by Restatement

(Second) Agency § 393 (1958). Id. at 265. Specifically, during the period of his or her

employment, an employee is not entitled to solicit customers for a rival business or to

act in direct competition with his or her employer's business. INo. 68434-5-1/7




"noncompetition" is not limited to approaching or soliciting former clients. Several key

facts are undisputed. Burton kept at least $1,125 in proceeds she received directly from

clients during the 60 days following her notice of termination. She directed the clients to

send payment directly to her instead of to AMHP. She did not instruct the clients to

formally terminate their relationship with AMHP even though she was aware the clients

had signed an agreement with AMHP that required them to do so. Thus, even though

the evidence does not establish that Burton breached her contractual noncompetition

duty, she did violate an independent common law duty.

II.    Salary Forfeiture

       Washington courts have adopted the language of Restatement (Second) Agency

§ 469, which provides:

       An agent is entitled to no compensation for conduct which is disobedient
       or is a breach of his duty of loyalty; if such conduct, constitutes a willful
       and deliberate breach of his contract of services, he is not entitled to
       compensation even for properly performed service for which no
       compensation is apportioned.

See, e.g.. Coqan v. Kidden. Mathews & Seqner, Inc., 97 Wn.2d 658, 667, 648 P.2d 875

(1982); Merklev v. MacPherson's. Inc., 69 Wn.2d 776, 778, 420 P.2d 205 (1966); Kane

v. Klos, 50 Wn.2d 778, 789, 314 P.2d 672 (1957). Thus, as a general proposition, an

agent or other fiduciary who is unfaithful may be denied compensation. Williams v.

Queen Fisheries. Inc.. 2 Wn. App. 691, 698, 469 P.2d 583 (1970).          But, it is not an

inflexible rule and the decision to allow an unfaithful agent or fiduciary to receive

compensation rests within the discretion of the court. Jd. at 696 n.2, 698; Cogan. 97
Wn.2d at 667. The rationale for placing the decision within the discretion of the court is
No. 68434-5-1/8




that the mere fact of breach is not conclusive proof that the agent failed to earn his or

her salary or commission. See Williams. 2 Wn. App. at 697.

       AMHP nevertheless argues that forfeiture of the agent's entire salary is the

mandatory and exclusive remedy. It claims that the court's discretion does not kick in

until the agent specifically requests apportionment and points to discrete job functions

that were properly performed. It further asserts that it was entitled to a mitigation offset

for the amount Burton received from clients even absent a breach ofthe duty of loyalty.2

Burton claims that her breach should be excused due to a public policy of allowing

clients to choose their providers, and that the trial court erred by not explicitly finding

that such a public policy exists.

       Despite AMHP's insistence that forfeiture of Burton's entire salary is a mandatory

remedy, it can cite to no cases that state complete forfeiture is always required. AMHP

instead cites to cases where the court did, in fact, uphold or order complete forfeiture.

Those holdings do not conflict with the rule that the decision to award compensation is

within the court's discretion. In fact, in Williams we explicitly stated that even though an

agent who breaches a duty of loyalty does not have a right or entitlement to

compensation, the court may nevertheless exercise its discretion in granting

compensation. Id. at 698-99. That conclusion was not, as AMHP argues, limited to the

circumstance      where   an   agent triggers   the   court's   discretion   by   requesting

apportionment.     Indeed, in Williams an agent was awarded compensation despite



       2 AMHP also makes a cursory alternative argument that, even if forfeiture of
salary was not justified, its actions can be seen as rightfully terminating Burton's
contract early in response to her breach. But, its actions did not take that form. It
withheld her entire salary for the two month period.


                                                 8
No. 68434-5-1/9




breaching a duty of loyalty, and there is no suggestion that the agent explicitly

requested apportionment. ]d. at 699.

      AMHP contends that, even if the court's discretion is triggered, apportionment

was improper here because Burton "performed no work at all for AMHP during that

period." AMHP also argues that the offset for amounts that Burton received from clients

had "nothing to do with punishing Burton for her breach of loyalty." The rationale for

forfeiture is that an agent is not entitled to compensation for conduct that is disobedient

or constitutes a breach of the duty of loyalty. Cogan. 97 Wn.2d at 667. Its purpose is

not to impose a penalty. See, e.g.. Williams. 2 Wn. App. at 697-98. AMHP and Burton

were parties to an employment contract that required AMHP to give 60 days notice of

termination.   She had a contractual right to her salary during that period and no

obligation to perform job functions. In fact, AMHP explicitly instructed her not to perform

any job functions. In light of that explicit direction, it is disingenuous to now argue that

she could only earn her salary by affirmatively performing work for AMHP. Depriving

her of salary on these facts would only serve to punish.

       Further, AMHP argues that it would have been entitled to an offset in the

absence of a breach of loyalty.         It claims that in employment cases, such as

employment discrimination and wrongful termination cases, earnings from outside work

are deducted from the salary award.        While that is true, Burton did not make an

employment discrimination claim and had no recovery on her claim for wrongful

termination on which to claim an offset. Had there been no breach of loyalty, AMHP

would have no claim for any offset because it would not have had a cause of action to

pursue. The nature of the outside income, resulting from the breach of loyalty, is the
No. 68434-5-1/10




only thing that allowed AMHP to obtain an offset. The terms of Burton's termination

required her to answer questions if asked, but not to otherwise perform any work for

AMHP. It imposed no obligation to remain completely unemployed. The forfeiture rule

does not make every type of employment during the termination period a violation of the

duty not to compete or of the duty of loyalty. AMHP cites no authority that would allow it

to offset wages Burton earned during the 60 days from employment which did not

violate the duty of loyalty or the noncompetition requirements. We disagree that AMHP

would have been entitled to the offset absent the breach of loyalty.

       Moreover, the clients that Burton treated had already elected to leave AMHP.

The only evidence on the issue established that the clients independently elected to

leave AMHP when Burton was terminated, and AMHP does not challenge the trial

court's finding to that effect.    Burton's activities did not violate the contractual

noncompetition clause and did not cause the harm to AMHP from loss of clients. This

mitigates the egregiousness of her breach. Under these circumstances, the trial court's

remedy of offsetting receipts from those clients against the salary she was owed was

not an abuse of discretion.

       Burton argues that the trial court's remedy is also supported by public policy, and

that the trial court erred by not explicitly finding that her breach is excused by public

policy considerations. She claims that it is an established public policy that it is the

client's right to choose a provider.     Whether Washington has established a clear

mandate of public policy is a question of law subject to de novo review.        Danny v.

Laidlaw Transit Servs.. Inc.. 165 Wn.2d 200, 207, 193 P.3d 128 (2008). To determine

whether a clear public policy exists, we consider whether the policy is demonstrated in a


                                               10
No. 68434-5-1/11




constitutional, statutory, or regulatory provision or scheme.   jd at 207-08. Although

judicial decisions may establish public policy, we proceed cautiously if called upon to

declare public policy absent some prior legislative or judicial expression on the subject.

Ig\ at 208.

       Here, Burton's entire argument is based on a brief statutory reference to the

client's responsibility to choose a provider:

       A person licensed under this chapter must provide clients at the
       commencement of any program of treatment with accurate disclosure
       information concerning the practice, in accordance with rules adopted by
       the department, including the right of clients to refuse treatment, the
       responsibility of clients to choose the provider and treatment modality
       which best suits their needs, and the extent of confidentiality provided by
       this chapter. The disclosure information must also include the license
       holder's professional education and training, the therapeutic orientation of
       the practice, the proposed course of treatment where known, financial
       requirements, and such other information as required by rule. The
       disclosure must be acknowledged in writing by the client and the license
       holder.

RCW 18.225.100 (emphasis added). From that brief reference, she asserts that she

had an obligation to accept her former clients.3 But, the client's "responsibility" to
choose a provider is not the same as the client's "right." Further, that provision merely

explains the disclosures that must be made by mental health counselors, marriage and

family therapists, and social workers, jd The disclosures imply a substantive legal



       3      Burton also refers the court to the American Mental Health Counselors
Association Code of Ethics. But, the portion she cites merely says that she had an
ethical obligation not to abandon or neglect her clients, to setup a safety plan for her
clients, to refer her clients to appropriate resources, and to contact appropriate support
if necessary. Am. Mental Health Counselors Ass'n, AMHCA Code of Ethics § 1(B)(5)
(2010). Those directives did not require her to accept the clients herself or accept the
proceeds of treatment sessions while still employed by AMHP. jd And, this is a legal
dispute concerning an employer-employee relationship, not the scope of Burton's
ethical obligations.


                                                11
No. 68434-5-1/12




obligation but do not expressly state one. More significantly, RCW 18.225.100 at best

speaks to the client's responsibility to choose a provider, not the provider's obligation to

accept clients. It does not follow that a provider must accept every client that chooses

it. Burton's policy argument is further weakened by the fact that Washington courts

have not held that restrictive covenants between physicians are unenforceable, a fact

that unquestionably infringes on clients' right to choose providers.       See Emerick v.

Cardiac Study Ctr.. Inc. 170 Wn. App. 248, 259, 286 P.3d 689, review denied. 175

Wn.2d 1028, 291 P.3d 254 (2012).

       The trial court correctly declined to find that Burton's conduct was excused by

public policy considerations and appropriately exercised its discretion in awarding

Burton her salary.

III.   Tortious Interference


       The elements of a claim for tortious interference with contractual or business

expectancies are (1) the existence of a valid contractual relationship or business

expectancy; (2) knowledge of the relationship or expectancy on the part of the interferon

(3) intentional interference, for an improper purpose or using improper means, inducing

or causing a breach or termination of the relationship or expectancy; and (4) resultant

damage to the party whose relationship or expectancy has been disrupted. Kieburtz. 68

Wn. App. at 267. The trial court concluded, "The first, second, and fourth elements are

easily satisfied by the evidence, and the third element is satisfied by Ms. Burton's

breach of her duty of loyalty." But, in the next conclusion of law it stated, "AMHP failed

to carry its burden of proof on tortious interference with the agency's contractual and

business relationships."    Regardless of the confusion created by those conflicting


                                                12
No. 68434-5-1/13




statements, the only conclusion supported by the trial court's findings of fact is that the

elements were not met.

       Even assuming that Burton's breach of loyalty could constitute intentional

interference for an improper purpose or using improper means, there is no evidence

that the breach induced the termination of AMHP's relationship with any of the clients in

question, or that there was any resultant damage.            To the contrary, the undisputed

evidence establishes that each of the clients Burton treated independently elected to

leave AMHP. Even if Burton should not have accepted the clients, she did not cause

the defections. AMHP argues that it clearly established damages, because it presented

evidence that Burton received payments from clients that previously provided AMHP

with between $4,500 and $10,000 in monthly income.              But, the issue is not whether

AMHP lost income.         It is whether that loss is attributable to Burton's actions.   There is

no evidence that it is.


IV.    Wage Calculations

       The trial court based its award on a salary of $10,500 for the 60 day period of lost

income and included an offset for $3,558 Burton received in unemployment benefits.

Burton challenges both of those amounts.

       First, she argues that the trial court miscalculated her salary:

       If one divides the AMHP wages Burton received between January 1, 2009
       and July 13, 2009, ($47,747.51) by the amount of calendar days
       represented, (194), her earnings are $246.12 per calendar day, not per
       workday. . . .




                                                    13
No. 68434-5-1/14


              Burton calculates her gross lost wages amount as 60 days x
      $246.12 per day for a total of $14,767.27.[4]
But, the amount of $47,747.52 is a vastly inflated salary, because it includes a one-time

payout of $7,653.83 for accrued but unused vacation time. That amount was paid, but

not all earned, during the January 1 - July 13 timeframe.        Further, her calculations

include salary paid to Burton on January 15, 2009, which appears to have been earned

in December 2008. AMHP's earnings record for Burton states that her gross income

per month was $5,250. The trial court properly used that figure in calculating damages.

The award is supported by substantial evidence.

      Second, Burton argues that the trial court erred by offsetting her award by the

unemployment benefits she received. She claims that the offset results in a windfall to

AMHP, because the money does not belong to AMHP, and if she was entitled to her

salary and thus not unemployed during the 60 day period, then the money does not

belong to her either.5 We agree. Absent a breach of loyalty, if Burton received her

salary during the 60 day period and simultaneously obtained unemployment benefits

that she was not entitled to, that is an issue between the state and Burton. See RCW

50.20.190 ("An individual who is paid any amount as benefits under this title to which he

or she is not entitled shall, unless otherwise relieved pursuant to this section, be liable

for repayment of the amount overpaid."). Receipt of those benefits is not a breach of

loyalty and AMHP would have no claim to the unemployment benefits. The result does

      4 One of the exhibits Burton relies on for these figures is not part of the record on
appeal.
       5 AMHP argues that Burton's argument is precluded by the invited error doctrine,
because she included an offset for unemployment benefits in her damages calculations.
Although Burton did include an offset in discovery responses and in an exhibit
containing lost wages calculations, she disputed the offset before the trial court entered
its judgment.


                                                14
No. 68434-5-1/15




not change because of Burton's unrelated breach of loyalty or AMHP's decision to

withhold salary. The trial court erred by offsetting Burton's award by the unemployment

benefits she received.


V.     Willful Withholding of Wages

       In addition to recovering withheld wages, an employee is entitled to double

damages and reasonable attorney fees and costs when the wages are willfully withheld.

RCW 49.52.050; RCW 49.52.070. And, an officer who violates those provisions may be

held personally liable for the violations.     RCW 49.52.070.       Willful means that the

employer knows what it is doing and intends to do what it is doing. Schilling v. Radio

Holdings. Inc.. 136 Wn.2d 152, 159-60, 961 P.2d 371 (1998).            Thus, an employer's

failure to pay wages is willful unless it was careless or it erred in failing to pay, or there

was a bona fide dispute regarding payment. ]d at 160. A bona fide dispute is a "'fairly

debatable' dispute over whether an employment relationship exists, or whether all or a

portion of the wages must be paid." jd at 161 (quoting Brandt v. Impero, 1 Wn. App.

678, 680-81, 463 P.2d 197 (1969)). Whether a bona fide dispute exists is a question of

fact that must be supported by substantial evidence. Lilllig v. Becton-Dickinson. 105

Wn.2d 653, 659-60, 717 P.2d 1371 (1986).

       Burton argues that she is entitled to double damages for willfully withheld wages

and should be able to enforce her claim against Becker individually. AMHP argues that

Burton failed to make a timely request for double damages. It is apparent from minute

entries that the first time she raised the willful withholding issue below, the trial court

orally denied her request. But, there is no written ruling. After the trial court entered its

findings of fact and conclusions of law but before it entered its judgment, Burton again


                                                 15
No. 68434-5-1/16



requested double damages. The record does not establish whether the trial court made

any ruling on that request, oral or otherwise.       The court made no factual finding of

willfulness. Failure to make a finding of fact where one is required is presumed to be a

negative finding. Fettig v. Dep't of Social & Health Servs.. 49 Wn. App. 466, 478, 744

P.2d 349 (1987). Consistent with this presumption, the judgment did not provide double

damages.

       Even assuming Burton timely sought double damages below, the trial court did

not err in denying double damages on the merits. It was not in dispute that AMHP had

withheld wages based on an alleged breach of the duty of loyalty. The dispute was as

to the legal consequences of that fact.      Before AMHP withheld Burton's wages, it

asserted a legal justification for doing so. We agree an agent who breaches her duty of

loyalty may forfeit her entitlement to some or all of her salary. Whether and how much

Burton should forfeit constituted a bona fide dispute, which rested within the discretion

of the trial court. AMHP did not willfully withhold wages.

       We remand for the trial court to correct its judgment by removing the offset for

unemployment benefits. We otherwise affirm.




WE CONCUR:




  y)-f